Citation Nr: 1420019	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected post-traumatic stress disorder (PTSD) prior to January 24, 2013, and in excess of 70 percent from January 24, 2013.     

2.  Entitlement to the grant of a total rating based on individual unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in August 2012 which denied entitlement to a disability evaluation in excess of 50 percent for PTSD.  A November 2013 decision assigned a 70 percent rating to the PTSD from January 24, 2013.     

The August 2012 denied entitlement to a total rating based on individual unemployability by reason of service-connected disabilities was denied.  The Veteran did not file a notice of disagreement for this issue.  However, in a March 2013 VA Form 9 submitted in connection with the claim for a higher rating for PTSD, the Veteran asserted that he had to retire early from his machinist position because of the severity of the PTSD.   

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In the present case, the RO considered and denied the claim for TDIU in an August 2012 decision.  However, the Veteran continues to argue that he is entitled to TDIU due to the PTSD.  As noted above, subsequent to the August 2012 denial of TDIU, the RO assigned a 70 percent rating to the PTSD.  In light of this newly assigned higher rating to the PTSD and in light of the Veteran's statements in March 2013, the Board finds that the issue of entitlement to TDIU is again part of the claim for an increased rating for PTSD and is part of the current appeal. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 24, 2013, the service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

2.  From January 24, 2013, the service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.   

3.  For the entire appeal period, the evidence shows that the service-connected PTSD did not more closely approximate the criteria for total occupational and social impairment.  



CONCLUSIONS OF LAW

1.  Prior to January 24, 2013, the criteria for the assignment of an initial 50 percent rating for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).   

2.  From January 24, 2013, the criteria for the assignment of an initial disability rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in March 2009, May 2010, and August 2011, before the initial adjudication of the claim, and in June 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The letters provided notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2010, September 2011, and June 2013, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records and inpatient hospital records dated from September 2005 to August 2013 are associated with the file.  Private medical records identified by the Veteran have been obtained and associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA psychiatric examinations in March 2009, May 2010, October 2011, and September 2013 to obtain medical evidence as to the nature and severity of the service-connected PTSD.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by medical professionals based on a review of claims file and/or a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive and include an assessment as to whether the disabilities caused impairment in the Veteran's ordinary and occupational activity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505(2007). 

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Court in Mauerhan stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id.  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

As noted above, a 50 percent rating was assigned to the service-connected PTSD based upon a disability picture that more closely resembles a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships prior to January 24, 2013 and a 70 percent disability rating was assigned from January 24, 2013 based upon a disability picture that more closely resembles a level of social and occupation impairment with deficiencies in most areas of work, school, family relations, judgment, thinking, or mood or an inability to maintain effective social and work relationships. 

For the time period of the appeal prior to January 24, 2013, the preponderance of the evidence establishes that a disability evaluation in excess of 50 percent is not warranted for the service-connected PTSD.  The weight of the competent and credible evidence shows that the PTSD more closely approximated the criteria for a 50 percent rating for the time period in question.  The VA examiners who conducted the VA examinations in March 2009, May 2010, and October 2011 all concluded that the service-connected PTSD more closely approximated a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

The evidence shows that the service-connected PTSD caused intrusive thoughts, nightmares, difficulty sleeping, avoidance behavior, exaggerated startle response, hypervigilence, feelings of detachment, depressed mood, anxiety, anger outbursts, and difficulty relating to others.  The Veteran reported that he self-isolated.  See March 2009 VA psychiatric examination report, May 2010 VA psychiatric examination report, and the October 2011 VA psychiatric examination report.  The March 2009 VA examination report indicates that the Veteran had moderate to severe impairment in occupational and social functioning.  The examiner stated that the Veteran's occupational reliability and productivity were not completely impaired but showed moderate to severe impairment.  It was noted that the Veteran was currently working but was barely managing to stay at his job.  The Veteran reported that he missed approximately 20 days in the past year from his job and he would take off more time if he could afford to. He reported that he had difficulty getting along with others at work and he has to be working in an isolated position.  The examiner indicated that the Veteran had major impairment in in occupational reliability and productivity.   

The May 2010 VA examination report indicates that the examiner concluded that the PTSD symptoms caused reduced reliability and productivity.  The examiner indicated that the PTSD symptoms included lack of interest in things, social disconnection, feelings of anxiety in crowds and not feeling safe around others, irritability and anger, poor sleep, and continued nightmares and intrusive thoughts.  The examiner opined that the PTSD caused moderate impairment in social and occupational functioning.  The examiner also indicated that the Veteran's irritability and anxiety due to the PTSD negatively impacted employment.  The examiner further noted that the PTSD symptoms were somewhat related to the Veteran wanting to leave work (for example feeling irritable around others) but the symptoms would not have prevented him from working.  The Veteran reported that he did not get along with his current supervisor and he wanted to stop working.  His usual occupation was machine operator.  It was noted that the Veteran was retired and he was eligible for retirement due to age and/or duration of work.  

The October 2011 VA examination report indicates that the examiner opined that the level of impairment which best summarized the Veteran's service-connected PTSD was occupational and social impairment with reduced reliability and productivity.   

The Board finds that the March 2009, May 2010, and October 2011 VA opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon these findings.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists and/or psychiatrists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The evidence of record shows that the GAF scores assigned to the PTSD were predominantly in the range of 41 to 60 which is indicative of moderate to serious social and occupational functioning.  See DSM-IV.  GAF scores in this range more closely approximate the criteria for a 50 percent rating for occupational and social impairment with reduced reliability and productivity and difficulty in interpersonal functioning.  Id.  

The March 2009 VA psychiatric examination report indicates that the GAF score assigned to the service-connected PTSD was 40.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  However, subsequent VA examinations show higher GAF scores assigned to the PTSD.  The May 2010 VA psychiatric examination report indicated that the GAF score for the PTSD was 55 and the October 2011 VA psychiatric examination report indicates that the GAF score for the PTSD was 53.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

For the time period prior to January 24, 2013, the VA mental health treatment records and private treatment records show that in 2009, the GAF score for the PTSD was 40 upon the March 2009 VA examination, 45 (current GAF and for the last year) upon private examination in June 2009, and 61 upon VA mental health treatment.  In 2010, the GAF score for the PTSD was 61 in March 2010, 35 in September 2010 (upon admission for inpatient treatment), and 55 upon VA examination.  In 2011, the GAF score for the PTSD was 48 in February 2011, 46 in March 2011, 15 to 28 in April 2011 (upon admission to a VA hospital for inpatient treatment), 59 in May 2011, 53 in September 2011, and 53 upon VA examination in October 2011.  The GAF scores are indicative of mild to moderate to serious occupational and social impairment.  The treatment records show two occasions where the GAF scores were low; the GAF score ranged from 15 to 23 in April 2011 and was 35 in September 2010.  However, on both occasions, the Veteran was hospitalized for inpatient treatment and stabilization.  The GAF scores increased after treatment and did not remain in that range.  VA hospital records dated in May 2011 indicate that upon discharge from the psychiatric hospitalization in April 2011 and May 2001, the Veteran's GAF score upon discharge was 59.  The Board notes that a 100 percent rating was assigned to the service-connected PTSD under 38 C.F.R. § 4.29 from April 13, 2011 to June 1, 2011 for hospitalization in excess of 21 days for treatment of the service-connected PTSD.   

The Board notes that the VA examiners who conducted the VA examinations in March 2009, May 2010, and October 2011 considered the GAF scores assigned to the PTSD over the time period in question, including the occasional GAF scores lower than 41, and the VA examiners concluded that the service-connected PTSD more closely approximated a level of social and occupational impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  As noted, the VA examiners, as psychologists and/or psychiatrists, have the skill and expertise to analyze medical data and findings and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  See Guerrieri, supra; Black; supra.  

In conclusion, the Board finds that prior to January 24, 2013, the weight of the evidence shows that the service-connected PTSD is shown to have been manifested by disability picture that more closely approximates the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

The preponderance of the evidence is against the assignment of a 70 percent rating for the service-connected PTSD for this time period.  The weight of the evidence shows that prior to January 24, 2013, the service-connected PTSD has not been shown to cause deficiencies in most areas of work, school, family relations, judgment, thinking, or mood, or an inability to maintain effective social and work relationships.  The May 2010 VA examiner specifically stated that the service-connected PTSD did not cause deficiencies in most areas.  The competent and credible evidence show mild to moderate to serious impairment in occupational and social functioning, not deficiencies in most areas.  There is no evidence of a deficiency in work or family relations.  The weight of the evidence shows that the PTSD negatively impacted the Veteran's ability to work but he was able to work as a machinist until 2009 and he reported that he voluntarily retired.  He indicated that his PTSD affected his ability to get along with others at work but he also reported that he retired due to automation at work.  

The evidence shows that the PTSD symptoms negatively the Veteran's marital relationships and his ability to establish friendships.  However, the Veteran was still in a martial relationship.  He also reported that he had an improving relationship with his children.  There is evidence of a deficiency in mood since the Veteran has depressed mood.  However, the weight of the evidence does not show a deficiency in judgment or thinking.  Further, as discussed above, the VA examiners who conducted the March 2009, May 2010, and October 2011 VA examinations opined that the service-connected PTSD was productive of social and occupational impairment with reduced reliability and productivity and difficulty maintaining and establishing friendships.  This probative medical evidence weighs against the claim for an increased rating in excess of 50 percent for the time period prior to January 24, 2013.  The preponderance of the evidence weighs against the claim for a higher rating in excess of 50 percent for this time period, and the claim is denied.  

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  The preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent prior to January 24, 2013, and the claim is denied.

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The evidence shows that the PTSD does not cause total social and occupational impairment.  There is evidence that the service-connected PTSD negatively impacts the Veteran's ability to maintain substantially gainful employment in certain types of jobs and negatively impacts his marriage and relationships with others due to his irritability and anxiety.  However, there is no evidence of total social impairment.  The Veteran is isolated socially, but the evidence shows that the Veteran has relationships with his spouse and children and he is able to obtain medical treatment at VA facilities and interact with the health care providers.    
  
The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The VA mental health treatment records show that the Veteran has had suicidal ideation at times but he did not have intent or plan.  See the January 24, 2013 VA treatment record, the March 2009 VA examination report, and the September 2010 and April 2011 VA hospital admission records which indicate that the Veteran had suicidal ideation but no intent or plan.  See also the VA mental health treatment records dated in March 2013, December 2011, February 2011, and October 2008 which show that the Veteran denied suicidal ideation.      

The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

In conclusion, the Board finds that, prior to January 24, 2013, the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 70 percent rating.  The Board also finds that, from January 24, 2013, the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 100 percent rating.  The preponderance of the evidence is against the assignment of an increased rating for the service-connected PTSD, and this claim is denied.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.  Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for the service-connected PTSD, and this claim is denied.    



ORDER

Entitlement to a disability rating in excess of 50 percent prior to January 24, 2013 and in excess of 70 percent from January 24, 2013 for service-connected PTSD is denied. 


REMAND

An August 2012 decision denied entitlement to a total rating based on individual unemployability by reason of service-connected disabilities.  The Veteran did not file a notice of disagreement for this issue.  However, in a March 2013 VA Form 9 submitted in connection with the claim for a higher rating for PTSD, the Veteran asserted that he had to retire early from his machinist position because of the severity of the PTSD.   

The Board notes that, in Rice; supra, the Court held that a claim for a TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In the present case, the RO considered and denied the claim for TDIU in an August 2012 decision.  However, the Veteran continues to argue that he is entitled to TDIU due to the PTSD.  As noted above, subsequent to the August 2012 denial of TDIU, the RO assigned a 70 percent rating to the PTSD.  In light of this newly assigned higher rating to the PTSD and in light of the Veteran's statements in March 2013, the Board finds that the issue of entitlement to TDIU is again part of the claim for an increased rating for PTSD and is part of the current appeal.  The RO should conduct any necessary development for the TDIU claim and adjudicate this claim.  


Accordingly, the case is REMANDED for the following action:

After completing any necessary development, adjudicate the claim for entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


